Rahaxi, Inc. Wicklow Enterprise Centre, The Murrough, Wicklow Town, County Wicklow Republic of Ireland March 16, 2010 Stephen Krikorian Accounting Branch Chief Melissa Walsh Staff Accountant U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Mail Stop 4561 Re:Rahaxi, Inc. Form 10-K for the Fiscal Year Ended June 30, 2009 Form 10-Q for the Quarterly Period Ended December 31, 2010 File No. 000-28749 Dear Sir or Madam: We are writing in response to your letter dated March 2, 2010, which contained follow up comments regarding two questions in your original letter dated January 19, 2010, and our initial response to that letter.Please be advised that, consistent with the voicemail messages between the Staff our legal counsel, we plan to submit our written response by March 31, 2010. Sincerely, /s/ Ciaran Egan Ciaran Egan, Chief Financial Officer
